Case 16-00130       Filed 06/06/19       Entered 06/06/19 10:30:57   Doc# 487   Page 1 of 2


Erik LeRoy, attorney
1510 W. 15th Ave.
Anchorage, Alaska 99501
(907) 570-7474
Attorney for Chapter 7 Trustee

                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF ALASKA

In re:                               :              Case No. A16-00130
                                     :              Chapter 7
AURORA GAS LLC                       :
                                     :

             ORDER APPROVING TRUSTEE’S APPLICATION TO ABANDON
            ALL PERSONAL PROPERTY ON THE WEST SIDE OF COOK INLET

         The Trustee filed a Motion under 11 U.S.C. §554(a) seeking an order approving the

abandonment from this bankruptcy estate of all personal property located on the West side

of Cook Inlet, including but not limited to machinery, equipment, certificated vehicles,

pumps, compressors, generators, connexes, pump houses, pipeline, pipe and parts

inventories (“Property”) . Notice of the Motion was mailed to the matrix of creditors in this

case and a hearing on the Motion was held. No objections to the Motion were filed or

heard.

         IT IS ORDERED,

         The Trustee’s Motion is approved.

         All Property in this bankruptcy estate located on Cook Inlet Region, Inc. land on the

West side of Cook Inlet, is abandoned to and conveyed to Kaiser Francis Oil Company or

its nominee.

         All Property in this bankruptcy estate located on State of Alaska land on the West

side of Cook Inlet, is abandoned to and conveyed to Glacier Oil and Gas Company.
Case 16-00130    Filed 06/06/19   Entered 06/06/19 10:30:57   Doc# 487   Page 2 of 2


      June 6, 2019

                                             /s/ Gary Spraker
                                             GARY SPRAKER
                                             United States Bankruptcy Judge


Serve: David H. Bundy, Esq.
       Kenneth W. Battley, Trustee
       William D. Artus, Esq.
       Kathryn Perkins, Esq.
       Erik LeRoy, Esq.
       ECF Participants per NEF
